Citation Nr: 0429916	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  02-21 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected thoracic pain from rhomboid injury, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982.  He had subsequent service in the Texas Army National 
Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision in which the 
Waco, Texas, Regional Office (the RO) of the Department of 
Veterans Affairs (VA) denied an increased disability rating 
for service-connected thoracic pain from rhomboid injury.  
The veteran indicated disagreement with that decision and, 
following issuance of a statement of the case, perfected his 
appeal with the submission of a substantive appeal (VA Form 
9) in December 2002.

A personal hearing was held before the undersigned, sitting 
at the RO, in June 2004.  The transcript of that hearing is 
associated with the veteran's claims file.

For the reasons explained below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
of him.


REMAND

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  The RO provided the veteran with general notice of 
the statutory and regulatory provisions relevant to his claim 
in the statement of the case furnished to him in November 
2002, to include VA's general duty to assist claimants in the 
development of their claims; however, he has not been 
provided specific notice of the VCAA's requirements, 
particularly VA's obligation to inform the claimant which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice, such as that set forth in the statement of the case 
in this instance, sent to the claimant failed to specify who 
was responsible for obtaining relevant evidence or 
information as to the claims that were subject to the 
appealed Board decision.  See e.g. Quartuccio v. Principi, 16 
Vet. App. at 187 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must furnish the veteran and his 
representative a VCAA letter that 
specifically informs the veteran 
regarding what information and evidence 
is to be provided by the claimant and 
what portion is to be provided by VA.

2.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




